521 A.2d 676 (1987)
In the Matter of James D. HUTCHINSON A Member of the Bar of the District of Columbia Court of Appeals.
No. 85-53.
District of Columbia Court of Appeals.
March 10, 1987.
John M. Bray, Washington, D.C., for respondent.
Thomas H. Henderson, Jr., Bar Counsel, Mark W. Foster, Chairman, Washington, D.C., for Board on Professional Responsibility.
Before PRYOR, Chief Judge, NEBEKER, MACK, NEWMAN, FERREN, BELSON, TERRY, ROGERS, and STEADMAN, Associate Judges.

ORDER
PER CURIAM.
On consideration of the petitions of the Board on Professional Responsibility and the Bar Counsel for rehearing or rehearing en banc, and the reply of respondent thereto, it is
ORDERED by the merits division that the petitions for rehearing are denied; and it appearing that the majority of the judges of this Court has voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are granted and that the opinion of December 8, 1986, 518 A.2d 995, is hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the Court sitting en banc as soon as the business of the Court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before March 16, 1987.